Citation Nr: 1443166	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps Reserves from April 1982 to August 1982, and in the Army from August 1986 to January 1997 and from March 2005 to January 2007, with over ten years of inactive duty between these time periods.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). Several issues were decided in the August 2008 rating decision.  However, the Veteran specifically limited his appeal to that of entitlement to an increased rating for PTSD and service connection for sleep apnea, as characterized on the first page of this decision.  

A claim for total disability rating based on individual unemployability (TDIU) may be implied in an increased rating claim if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Although the Veteran has made statements regarding how his PTSD symptoms affect his productivity at work, unemployability is not currently at issue.  The Veteran has worked over the past 15 years as an independent business consultant and continues to be employed in this position full-time.  Accordingly, the Board finds an implied TDIU claim is not presently of record. 

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  After the hearing, the Veteran submitted his updated VA treatment records, and he has waived RO consideration.

The Virtual VA and VBMS paperless claims processing systems were utilized in this case.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process. Because the current appeal was processed as part of the Virtual VA and VBMS systems, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  His symptoms are not of similar severity, frequency and duration as to interfere with routine activities, affect the ability to function independently, appropriately and effectively, or cause difficulty in adapting to stressful circumstances (including work or a worklike setting) or inability to establish and maintain effective relationships.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed sleep apnea had its onset in active service.


CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for an initial disability rating in excess of 50 percent for service-connected PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9411 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Rating PTSD

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  

A 50 percent rating  is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The next highest 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The next and highest 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, 
thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.   A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46.  While particular GAF scores are not contained in the VA schedule of 

ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are 
just one of many factors considered when determining an evaluation.

[The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

The Veteran was diagnosed with a panic disorder as early as 2002 from a private psychiatrist due to anxiety, intrusive thoughts of death, panic attacks, and a generalized feeling of being overwhelmed, but was later formally diagnosed with PTSD.  The Veteran asserts that his PTSD symptoms are worse than what is contemplated by the 50 percent rating criteria.  At the April 2014 Travel Board hearing, he testified that he dealt with recurrent bouts of depression, insomnia, hypervigilance, and has frequent panic attacks which should qualify him for a higher rating.  He also discussed his relationship with his wife and children, which he describes as strained.  He also testified that he had "routines that burden him."   When the Board evaluates the severity of a disability, it evaluates the record as a whole and not just the portions most advantageous to the Veteran.  The Board also notes that seeing a therapist regularly in itself does not equate to a higher rating, as suggested by the Veteran.  While the Board recognizes the Veteran's symptoms, a careful review of the evidence fails to show that these symptoms demonstrate an occupational and social impairment with deficiencies in most areas such as work, relationships, judgment, thinking, or mood contemplated by the higher 70 percent rating.  

1.  Work

The Veteran works as an independent business consultant.  At the Travel Board hearing, the Veteran testified that he worked approximately 12 to 15 hours per day, seven days a week.  He also travels two to three days per week to see clients.  Even though the Veteran reports working such significant hours, he testified that much of the time spent working is unproductive, and that it should only take him three days to do his work.  In an October 2013 mental health evaluation follow-up, the Veteran stated that he often engages in tasks with "no value" such as surfing the internet to check the news, or checking his disc drive instead of completing his work. 
Although the Veteran indicates that bouts of lost productivity during the workday are due to the Veteran's PTSD symptoms, and specifically bouts of depression and panic attacks, the clinical psychologist indicated that the Veteran's lack of focus was likely due to procrastination because the work that he has to do is "monotonous."  The Board notes that the Veteran requested to be prescribed medication for hyperactivity (Ritalin) to help him focus rather than increasing his mood stabilizers, which cuts against the Veteran's assertions.    

Furthermore, the Veteran has maintained good hygiene throughout the appeals period.  The Veteran has attended several medical appointments.  At each appointment, it was documented that the Veteran had good hygiene with appropriate appearance.  At the higher 70 percent rating, neglect of personal appearance and hygiene is often seen, but is not present in the instant case.  

Difficulties in dealing with stress is also seen with a higher rating, but not evidenced in the instant case.  The Veteran travels frequently for his job and works for several clients.  There is no indication by the Veteran or within the record of any significant stressors associated with his job.  Nevertheless, the Veteran has learned exercises during his therapy sessions to help calm him when angry or stressed, which often work within a few minutes, based upon the Veteran's hearing testimony.  Even during periods of increased travel, such as in July 2009, the Veteran reported feeling that his PTSD was under control, and did not demonstrate any increase in nightmares or general thoughts about being in a war zone, which might occur with additional stress.  

Accordingly, despite the noted interference in the Veteran's work, he has been able to maintain full-time employment for a number of years, and is motivated to continue to work, an attribute inconsistent with the higher 70 percent rating.  


2.  Establishing and Maintaining Relationships

The Veteran has shown an ability to establish and maintain relationships at work and socially among his friends and family despite any reported difficulties in this area.  As discussed above, the Veteran engages with clients as part of his job.    At the hearing, the Veteran reported dealing with people two to three days per week.  He testified that he generally enjoys seeing clients.  However, when he feels that someone is not listening to him, he will disengage.  The Veteran avoids people he does not like rather than engaging in violent outbursts, which are often seen in individuals with PTSD at the 70 percent rating level (i.e., impaired impulse control). 

In addition to maintaining relationships at work, the Veteran has a small group of friends, persons who served in the military with him, who he speaks with regularly on the telephone, as noted in the July 2008 VA compensation and pension (C&P) examination.  However, it does not appear he goes on many excursions with these former service members.  

The Board acknowledges that the Veteran has had significant issues with familial relations.  Early in the record, the Veteran's wife and children were distant from the Veteran and limited their contact with him.  However, with interventions from mental health specialists for marriage and individual counseling, the Veteran's familial relations improved dramatically as early as July 2009.  The Veteran reported that he grew closer to his son once he went to college to the point where his son asked the Veteran for advice and he was able to visit him every other weekend. Communication also improved between his wife and daughter.  It is apparent that the relationships between himself and his family will continue to ebb and flow because of the Veteran's insistence of using emotional and financial means to motivate his children, as noted during the October 2013 mental health visit at his local VAMC, rather than any specific symptoms stemming from his PTSD.  

Additionally, there is no evidence of record of significantly impaired impulse control such as unprovoked irritability with periods of violence.  As noted earlier, the Veteran has mood swings, but not of a severity that would cause fear in others.  

3.  Judgment, thinking, mood

Throughout the appeals period, the Veteran's judgment, thinking and mood have been good and remained relatively stable.  From evaluations as early as 2002 to as recent as 2014, mental health specialists have noted the Veteran's insight, judgment and impulse control to be good.  He has also shown an absence of hallucinations or grossly disturbed thought processes of a nature that would be seen by an individual at the higher 70 percent rating.   The Veteran's speech is clear.  He is able to verbalize his thoughts to medical professionals and his work clients alike.  

At the hearing, the Veteran discussed engaging in "routines" to calm himself.  When asked by the VLJ at the April 2014 Travel Board hearing if those "routines" were obsessional rituals, the Veteran unequivocally stated that they were techniques to keep him calm and were not necessarily performed on a daily basis.  

The most significant issue of record was evidence of suicidal ideation by the Veteran on a number of occasions.  However, notwithstanding these thoughts, the Veteran has never made any actual suicide attempts or shown any active plan to do so.    

In assessing the Veteran's judgment, thinking and mood, the Board also considered the Veteran's global assessment of functioning scores throughout the appeals period, which range between a high of 65 (seen in 2002) to a low of 45 (seen in August 2013).  Such scores are indicative of mild to serious difficulties in social and occupational functioning.  Although the large gap in GAF scores on its face would be indicative of a significant decline in the Veteran's cognitive functioning, it is merely a snapshot of one's condition at a given time, and does not necessarily represent a manifest change in the overall severity of symptoms.  The GAF score is one of the many tools used by VA to evaluate the severity of the Veteran's PTSD, and does not necessarily provide an accurate measure of the Veteran's actual mental health.  For example, during the period in August 2013 when the Veteran was given the GAF score of 45, he was still employed as an independent business consultant.  Additionally, the Veteran did not present with any additional symptoms resulting in absences from work, or significant interference in his relationships at work and at home, which would warrant the higher 70 percent rating. 

Overall, the Board finds the preponderance of the evidence to be against the award of an initial disability rating in excess of 50 percent for the Veteran's PTSD.  As the Veteran has not displayed a level of impairment in excess of that currently displayed at any time during the appeals period, a staged rating is also not warranted.  See Fenderson, 12 Vet. App. at 119 

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's PTSD, but finds none applicable.  There are no other diagnostic codes that fit the description of the service-connected PTSD other than contemplated in this appeal.   

The Board next considers whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.

B.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplates the symptomatology of the Veteran's psychiatric disability.  The Veteran reports hypervigilance, panic attacks, losses in concentration, and difficulty in maintaining relationships, all symptoms encompassed by the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted here. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with PTSD, which is reflected by the assigned rating.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities to include hemorrhoids, residuals from prostate cancer; GERD; hypertension; residuals status post-surgical repair of the left ankle; and bilateral hearing loss.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Active military service includes active duty, any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  The time the Veteran spent in the Reserves on active duty for training constitutes active service for the purposes of service connection. 

The Veteran asserts that his current sleep apnea began during his last tour of active duty as manifested by insomnia and snoring. The Board finds the evidence is at least in relative equipoise as to whether the Veteran's sleep apnea was incurred during active service.  

During service, the Veteran sought treatment for insomnia.  Service treatment records from mid-2006 to early 2007 demonstrate reports of repeated awakening during the night, which was diagnosed as insomnia.  He was treated with sleep aids such as Ambien and Lunesta, which did little for his condition.  Despite the ineffectiveness of treatment, no additional evaluations were done to determine the etiology of the Veteran's insomnia, even when there was evidence of an etiology of this condition separate from the Veteran's mental health issues.  For example, in a September 2006 progress note, the Veteran's VA psychiatrist stated that the insomnia was not associated with disturbing dreams.  Post-service, the Veteran sought answers regarding his sleep disturbance.  

In August 2007 a sleep study performed by ENT Consultants of Palm Beaches, P.A. was indicative of obstructive sleep apnea with evidence of recurrent awaking, and loud snoring observed during the test.  The treating otolaryngologists (ENT) had the Veteran fitted for a CPAP machine. 

In advancing the Veteran's assertions of a nexus between the in-service insomnia and his currently diagnosed sleep apnea, the Veteran's representative submitted a section from the Merck Manual, a world-renowned medical reference book regarding the relationship between insomnia and sleep apnea.  Most of the symptoms highlighted by the Merck Manual as associated with sleep apnea including snoring, recurrent awakening, and excessive daytime sleepiness, were noted by the Veteran during his last active duty tour and consistently after separation. 

Although the Veteran underwent an evaluation of his sleep apnea in July 2008, no opinion was made as to the relationship between the sleep apnea and the in-service insomnia.  Without an opinion for or against a nexus, the Board considered the Veteran's statements and the 2007 diagnosis in making its findings.  The Board has found no reason to doubt the credibility of the Veteran's statements regarding the onset of his sleep apnea symptoms, and/or that he experienced these symptoms while on active service.  Furthermore, the Veteran statements combined with the diagnosis of sleep apnea close in time after separation bolsters the Veteran's claim of service connection.  Without evidence to the contrary, the Board finds that the evidence is at least in relative equipoise on this issue, and finds in favor of the Veteran for entitlement to service connection for sleep apnea. 



III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA provided adequate notice to the Veteran prior to the RO's initial adjudication of his claims.  The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA complied with the duty to notify in a December 2007 notice, prior to the August 2008 rating decision now on appeal.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, and post-service treatment records are in the claims folder.  Additionally, VA provided the Veteran with an examination in July 2008 regarding his PTSD.  A general examination of the Veteran, which discussed the Veteran's sleep apnea, also occurred in July 2008.  The examination report of record reflects that each examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate evaluations of the Veteran.  Accordingly, the Board concludes that the July 2008 examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board acknowledges that nearly five years have passed since the last examinations.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  When asked by the VLJ whether the Veteran wished to have another examination, the Veteran responded that the record including the additional record submitted by the Veteran were sufficient to make a ruling, and that a remand for an examination was not necessary.  Within these additional records, there is no indication of worsening of the Veteran's symptoms beyond what has been stated to warrant an additional examination.  Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  

VA, and specifically the Board, also complied with its duties during the April 2014 hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2014 Board hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria for psychiatric disorders by asking the Veteran a series of questions to elicit information as to the social and occupational impairment resulting from his PTSD.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  The VLJ also asked the Veteran about his sleep apnea, including current diagnosis and symptoms he experienced during service that might be associated with the current condition.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD is denied. 

Service connection for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


